Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made as of March 5,
2010 by and among WESTELL TECHNOLOGIES, INC., a Delaware corporation
(“Technologies”), WESTELL, INC., an Illinois corporation (“Westell”), TELTREND
LLC, a Delaware limited liability company (“Teltrend”) and CONFERENCE PLUS,
INC., a Delaware corporation (“CPI”, Technologies, Westell, Teltrend and CPI
being hereinafter collectively referred to as the “Borrowers” and individually
as a “Borrower”) and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state
chartered bank (the “Lender”).

RECITALS

A. The Lender and the Borrowers entered into a Credit Agreement dated as of
March 5, 2009 (the “Credit Agreement”).

B. The parties to the Credit Agreement desire to enter into this Amendment for
the purpose of extending the maturity date of the Revolving Commitment and
amending certain other provisions of the Credit Agreement.

AGREEMENT

In consideration of the matters set forth in the recitals and the covenants and
provisions herein set forth, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein are used as
defined in the Credit Agreement.

2. Amendments. Upon satisfaction of the conditions precedent hereinafter set
forth, the Credit Agreement shall be amended as follows:

2.1 The definitions of “Non-Use Fee Rate” and “Termination Date” contained in
Section 1.1 of the Credit Agreement are hereby amended in their entirety to read
as follows:

“Non-Use Fee Rate means 0.35% per annum.

Termination Date means the earlier to occur of (a) March 31, 2011 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.”

2.2 Section 5.3 of the Credit Agreement is hereby deleted.

2.3 Section 11.5 is amended to add subsection (L), as follows:

“(L) Notwithstanding the foregoing provisions of this section 11.5, an
acquisition is permitted provided that borrower has no outstanding balances on
the Loan immediately prior to or immediately following completion of the
acquisition and the provisions of sections 11.5. (B) and 11.5 (D) are met.”



--------------------------------------------------------------------------------

2.4 Section 11.14 of the Credit Agreement is hereby amended in its entirety to
read as follows:

“11.14. Financial Covenants

11.14.1 EBITDA. Not permit EBITDA for any Computation Period after the effective
date of this Amendment to be less than $600,000.

11.14.2 Tangible Net Worth. Not permit Tangible Net Worth as of the last day of
any Fiscal Quarter to be less than $60,000,000.

11.14.3 Capital Expenditures. Not permit the aggregate amount of all Capital
Expenditures made by the Loan Parties in any Fiscal Year to exceed $3,000,000
for Fiscal Year 2009 and $4,000,000 for any Fiscal Year thereafter.”

2.5 The definition of Senior Officer is hereby amended in its entirety to read
as follows:

“Senior Officer means, with respect to any Loan Party, any of the president, the
chief executive officer, the chief financial officer, the chief operating
officer, the chief accounting officer, controller, treasurer or assistant
treasurer of such Loan Party.”

3. Representations and Warranties. To induce the Lender to execute this
Amendment, each Borrower represents and warrants to the Lender as follows:

3.1 Each Borrower is duly authorized to execute and deliver this Amendment and
is duly authorized to perform its obligations hereunder.

3.2 The execution, delivery and performance by the Borrowers of this Amendment
do not and will not (i) require any consent or approval of any Person (other
than any consent or approval which has been obtained and is in full force and
effect), (ii) conflict with (A) any provision of law, (B) the charter, by-laws
or other organizational documents of any Borrower or (C) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Borrower or any of its properties or (iii) require, or
result in, the creation or imposition of any Lien on any asset of any Borrower
other than Liens in favor of the Lender.

3.3 This Amendment is the legal, valid and binding obligation of each Borrower,
enforceable against such Borrower in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting enforceability of creditors’
rights generally and to general principles of equity.

3.4 The representations and warranties in the Loan Documents (including but not
limited to Section 9 of the Credit Agreement) are true and correct with the same
effect as though made on and as of the date of this Amendment (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date).

 

2



--------------------------------------------------------------------------------

3.5 No Unmatured Event of Default or Event of Default has occurred and is
continuing.

4. Affirmation. Except as expressly amended hereby, the Credit Agreement is and
shall continue in full force and effect and each Borrower hereby fully ratifies
and affirms each Loan Document to which it is a party. Reference in any of this
Amendment, the Credit Agreement or any other Loan Document to the Credit
Agreement shall be a reference to the Credit Agreement as amended hereby and as
further amended, modified, restated, supplemented or extended from time to time.
This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and the other Loan Documents.

5. Costs and Expenses. The Borrowers agree to pay or reimburse the Lender within
five (5) Business Days after demand for all reasonable costs and expenses
(including Attorney Costs) incurred by the Lender in connection with the
preparation, negotiation and delivery of this Amendment.

6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Delivery of an executed counterpart of this
Amendment by facsimile or electronic transmission shall be effective as delivery
for an original counterpart.

7. Headings. The headings and captions of this Amendment are for the purposes of
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

8. Conditions to Amendment. This Amendment shall become effective upon the
satisfaction in full of all of the following conditions precedent, each of which
shall be satisfactory to the Lender:

8.1 Amendment. The Borrowers shall have executed and delivered to the Lender
this Amendment.

8.2 Resolutions. Certified copy of a draft minutes evidencing approval of the
Board of Directors of Westell Technologies, Inc. authorizing the execution,
delivery and performance by such Borrower of this Amendment.

8.3 Incumbency and Signature Certificate. A certificate of the Secretary or an
Assistant Secretary (or other appropriate representative) of each Borrower
certifying the names of the officer or officers of such entity authorized to
sign this Amendment, together with a sample of the true signature of each such
officer.

8.4 Other. The Lender shall have received such other documents as the Lender
shall reasonably request.

 

3



--------------------------------------------------------------------------------

9. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO ILLINOIS
CHOICE OF LAW DOCTRINE.

Signature pages follow

 

4



--------------------------------------------------------------------------------

The parties hereto have caused this Amendment to be executed by their duly
authorized officers, all as of the day and year first above written.

 

BORROWERS: WESTELL TECHNOLOGIES, INC., as a Borrower and Borrower Representative
By:  

/s/ Brian S. Cooper

Name:  

Brian S. Cooper

Title:  

CFO

WESTELL, INC., as a Borrower By:  

/s/ Brian S. Cooper

Name:  

Brian S. Cooper

Title:  

CFO

TELTREND LLC, as a Borrower By:  

/s/ Amy T. Forster

Name:  

Amy T. Forster

Title:  

VP

CONFERENCE PLUS, INC., as a Borrower By:  

/s/ Brian S. Cooper

Name:  

Brian S. Cooper

Title:  

CFO

First Amendment Signature Page



--------------------------------------------------------------------------------

LENDER: THE PRIVATEBANK AND TRUST COMPANY By:  

/s/ William Robertson

Name:  

William Robertson

Title:  

Managing Director

First Amendment Signature Page